Citation Nr: 1510867	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from September 2001 to September 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In a decision of June 2010, the RO granted service connection for an adjustment disorder with anxiety, rated as 10 percent disabling.  In the same decision, the RO denied service connection for PTSD.  In December 2012, the RO granted service connection for PTSD and assigned a 10 percent rating, effective September 26, 2012.  The Board notes that the diagnosis of PTSD replaced the service-connected adjustment disorder with anxiety.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran contends that her PTSD is more severe than is reflected by the current 10 percent rating.  Specifically, in her February 2013 substantive appeal, she indicated that she has missed multiple work days due to random increases in her symptoms and that she can no longer work in the medical field due to the stress levels at work increasing the severity of her symptoms.  She was last examined by VA to assess the severity of her PTSD in September 2012.  Accordingly, another examination to assess the current severity of this disability is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated (since October 2012) clinical records of all VA treatment the Veteran has received for her PTSD.

2.  After completion of directive #1, schedule the Veteran for an examination to determine the current severity of her PTSD.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  All findings should be described in detail.

3.  Thereafter, review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and her representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



